     Case 3:20-cv-02043-CAB-AHG Document 37 Filed 06/14/21 PageID.850 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    DARRELL PILANT,                                     Case No.: 20-CV-2043-CAB-AHG
11                                       Plaintiff,
                                                          ORDER DENYING MOTION TO
12    v.                                                  VACATE ORDERS
13    CAESARS ENTERPRISE SERVICES,
      LLC,                                                [Doc. No. 36]
14
                                       Defendant.
15
16
17         This matter is before the Court on a motion by Plaintiff for the Court to vacate the
18   following three orders: (1) a December 1, 2020 order on Defendant’s motion to dismiss
19   [Doc. No. 6]; (2) a February 8, 2021 order denying specially appearing Rincon Band of
20   Luiseno Indians’ motion to intervene [Doc. No. 22]; and (3) a March 30, 2021 order
21   denying the Rincon Band’s motion for a stay [Doc. No. 29] (collectively, the “Orders”).
22   The motion is unopposed, and the Court deems it suitable for submission without oral
23   argument.
24         Plaintiff states that as a material term of the parties’ settlement, he agreed to take the
25   steps necessary to have the Court vacate the Orders. The motion cites no binding authority
26   requiring a district court to vacate the Orders. Rather, Plaintiff merely cites a number of
27   district court cases granting motions to vacate with little analysis, or based on the specific
28   circumstances of the case. According to Plaintiff, “[t]here is no reason, much less a

                                                      1
                                                                                 20-CV-2043-CAB-AHG
     Case 3:20-cv-02043-CAB-AHG Document 37 Filed 06/14/21 PageID.851 Page 2 of 4



 1   compelling reason, that these three non-final orders should not be vacated.” [Doc. No. 36-
 2   1 at 4.] The Court could not disagree more.
 3          First, the Orders are not all “non-final.” The February 8, 2021 Order denied the
 4   Rincon Band’s motion to intervene, which is a final appealable order. See Sw. Ctr. for
 5   Biological Diversity v. Berg, 268 F.3d 810, 814 (9th Cir. 2001) (“We have jurisdiction over
 6   the denial of a motion to intervene as of right as a final appealable order pursuant to 28
 7   U.S.C. § 1291.”). Second, although Plaintiff is correct that the Court has the authority to
 8   vacate the Orders, “[d]istrict courts are not required to vacate a prior order in order to
 9   facilitate settlement.” Embotteladora Electropura S.A. de C.V. v. Accutek Packaging
10   Equip. Co., Inc., No. 316CV00724GPCMSB, 2020 WL 5656578, at *1 (S.D. Cal. Sept.
11   23, 2020). “Judicial precedents are presumptively correct and valuable to the legal
12   community as a whole. They are not merely the property of private litigants and should
13   stand unless a court concludes that the public interest would be served by a vacatur.” U.S.
14   Bancorp Mortg. Co. v. Bonner Mall P'ship, 513 U.S. 18, 26–27 (1994) (quoting Izumi
15   Seimitsu Kogyo Kabushiki Kaisha v. U.S. Philips Corp., 510 U.S. 27, 40 (1993) (Stevens,
16   J., dissenting)).
17          Here, the motion states that a reason for vacatur is that the citable nature of the
18   Orders “could detrimentally impact [Defendants and the Rincon Band] in the future.”
19   [Doc. No. 36-1 at 7.] In other words, the motion contends that the detrimental persuasive
20   impact of what Defendants and the Rincon Band believe to be unfavorable rulings
21   outweigh the public’s interest in the Orders and their value to the legal community as a
22   whole. The Court is not persuaded.
23          “[T]he public interest generally favors public access to judicial records.”
24   Embotteladora Electropura, 2020 WL 5656578, at *2. “[T]he loser in litigation should
25   [not] be allowed to buy an eraser for the public record.” Mancinelli v. Int'l Bus. Machines
26   Corp., 95 F.3d 799, 800 (9th Cir. 1996) (Kleinfeld, J., dissenting). “The eraser thwarts the
27   public interest in publishing results so that the results of litigation are predictable.” Id. at
28   801; see also Allard v. DeLorean, 884 F.2d 464, 467 (9th Cir. 1989) (“[A] dissatisfied

                                                    2
                                                                                  20-CV-2043-CAB-AHG
     Case 3:20-cv-02043-CAB-AHG Document 37 Filed 06/14/21 PageID.852 Page 3 of 4



 1   litigant should not be allowed to destroy the collateral consequences of an adverse
 2   judgment by destroying his own right to appeal.”). The public interest in the Orders
 3   overwhelmingly outweighs Defendants’ and the Rincon Band’s desire to preclude litigants
 4   and Courts from referring to the Orders in future litigation.
 5         Plaintiff also contends that the public interest would be served because of the public
 6   policy of encouraging settlement and conserving judicial resources. Once again, the Court
 7   is not persuaded. As another district court explained when rejecting this argument in an
 8   employment case:
 9         True, settlement will conserve Ninth Circuit resources that would be expended
           in deciding this appeal. But, while the issues presented were not overly
10
           complex, considerable effort went into the preparation of the orders in
11         question. Although those decisions are not binding precedent, they may
           nevertheless provide persuasive guidance to other courts or to other parties in
12
           similar circumstances. Denying vacatur might encourage other similarly
13         situated employees to come forward with claims, and [Defendants] may have
           a legitimate interest in foreclosing that possibility. Vacating those decisions,
14
           however, may mean that other courts will be required to decide the issues over
15         again; and, the public has an interest in knowing whether or not this court got
           it right. The undersigned recognizes that there is a strong interest in
16
           encouraging settlement. But, under the circumstances presented here, this
17         court finds that of greater concern is the interest in preventing possibly
           needless litigation and the waste of judicial and public resources.
18
19
     Roberts v. Trimac Transportation Servs. (W.), Inc., No. 5:12-CV-05302 HRL, 2014 WL
20
     6068483, at *2 (N.D. Cal. June 30, 2014).
21
           In sum, the motion “makes no attempt to hide the fact that it seeks to buy an eraser
22
     for the public record through conditional settlement.” Embotteladora Electropura, 2020
23
     WL 5656578, at *2 (internal brackets, quotation marks, and citation omitted). Allowing
24
     Defendants and the Rincon Band to employ “vacatur as a refined form of collateral attack
25
     on the [Orders] would—quite apart from any considerations of fairness to the parties—
26
     disturb the orderly operation of the federal judicial system.” U.S. Bancorp Mortg. Co., 513
27
28

                                                   3
                                                                               20-CV-2043-CAB-AHG
     Case 3:20-cv-02043-CAB-AHG Document 37 Filed 06/14/21 PageID.853 Page 4 of 4



 1   U.S. 18, 27. The motion therefore fails to demonstrate that the public interest warrants
 2   vacating the Orders.
 3         Accordingly, the motion to vacate the Orders is DENIED.
 4         It is SO ORDERED.
 5   Dated: June 14, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                           20-CV-2043-CAB-AHG
